Citation Nr: 1414946	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  09-32 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Entitlement to an initial rating in excess of 10 percent prior to August 5, 2005 for bilateral hearing loss.  

3.  Entitlement to an initial rating in excess of 50 percent since August 5, 2005 for bilateral hearing loss.  

4.  Entitlement to a total rating based upon individual unemployability based on service-connected disabilities (TDIU), prior to August 5, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to February 1972.  He also had additional unverified service with the Oklahoma Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO), which denied in part, service connection for PRSD and paranoid schizophrenia, because the evidence was not new and material.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2010.  A transcript of that hearing is of record and associated with the Virtual VA e-folder.  At the hearing, the Veteran withdrew the issue of service connection for PTSD.  

In an April 2011 Board decision, the Board denied the claim of service connection for an acquired psychiatric disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the Court granted a Joint Motion for remand filed by the parties, and remanded the case to the Board for further action, consistent with the Joint Motion.  

Additionally, in the April 2011 decision, the Board remanded the issues of entitlement to initial increased ratings for bilateral hearing loss, tinnitus, and entitlement to a TDIU, for additional development.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

By rating decision of December 2013, service connection for recurrent major depressive disorder was granted, awarding a 70 percent rating, effective August 2, 2006.  A TDIU rating was also granted, effective August 5, 2006.  Therefore, service connection for an acquired psychiatric disorder, which is represented in the grant of service connection for recurrent major depressive disorder, is a complete grant of the issue on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  That issue is no longer before the Board and is not reflected on the title page.  

The issues of entitlement to an initial rating in excess of 50 percent since August 5, 2005 for bilateral hearing loss and a TDIU prior to August 5, 2005  are addressed in the REMAND portion of the decision below and are REMANDED to the VA RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In August 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal on the issue of an increased initial rating in excess of 10 percent for tinnitus, is requested.  

2.  Prior to August 5, 2005, the Veteran's bilateral hearing loss was manifested by no more than level IV hearing in his right and left ears.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to an initial increased rating in excess of 10 percent for tinnitus have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204  (2013).  

2.  The criteria for an initial rating in excess of 10 percent for bilateral hearing loss prior to August 5, 2005, have not been met. 38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105  (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204  (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204  

In the present case, in a Statement in Support of a Claim, received in August 2012, the Veteran withdrew the issue of entitlement to an initial rating in excess of 10 percent since August 5, 2005.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.  


Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Service connection for bilateral hearing loss was granted in a rating decision of August 2005.  The Veteran appealed the assigned 10 percent disability rating.  The courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under VCAA for the initial rating claims.  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159  (2013).  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  Neither the Veteran nor his representative has identified any outstanding medical evidence pertinent to his appeal.  

The Veteran does not have a VA examination prior to August 2005, other than the examination report of December 2004, the examination report that was used to open the claim.  Those findings are of record.  The Board finds the VA examination/evaluation report to be thorough and adequate upon which to base a decision with regard to the Veteran's hearing loss claim decided herein.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria. 

The Veteran was offered the opportunity to set forth his contentions at a videoconference Board hearing in March 2010 before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned VLJ identified the issue on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claim based on the current record. 

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


Bilateral hearing loss prior to August 5, 2005

Service connection for bilateral hearing loss was granted by rating decision of August 2005.  A 10 percent rating was awarded, effective December 2004.  The Veteran appealed the 10 percent rating.  By rating decision of August 2005, the 10 percent rating for bilateral hearing loss was increased to 50 percent disabling, effective August 5, 2005.  

The Veteran maintains that his bilateral hearing loss is more severe than the evaluation prior to August 5, 2005 and since August 5, 2005 reflects.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue of an initial increased rating since August 5, 2005 is the subject of the remand below.  Therefore, the issue presently before the Board is considered to be for an initial increased rating in excess of 10 percent prior to August 5, 2005.  Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where the veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings).  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013). 

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment). 

VA disability compensation for impaired hearing is generally derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates the average pure tone sensitivity threshold (derived from the sum of the 1000, 2000, 3000, and 4000-Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  Each Roman numeral corresponds to a range of thresholds (in decibels) and of speech discriminations (in percentages).  Level I represents essentially normal acuity, with Level XI representing profound deafness.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.  

The Veteran was seen by VA in December 2004.  He complained of difficulty hearing and understanding normal conversational speech.  He made no complaints of vertigo, dizziness, aural, or family history of hearing loss.   Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
10
65
60
75
RIGHT
10
60
65
70

Average pure tone thresholds were 51 in the right ear, and 52 in the left ear.  The Maryland CNC word list revealed speech discrimination of 80 percent in both ears.  The diagnosis was bilateral hearing loss.  Ear impressions were taken and hearing aids were ordered.

By intersecting the column in Table VI for average puretone decibel loss falling between 50 and 57 with the line for percent of discrimination from 76 to 82, the resulting numeric designations for the right and left ears are level IV.  The Veteran's right ear is assigned a level IV hearing acuity combined with level IV hearing acuity for the left ear equates to a 10 percent evaluation.  38 C.F.R. § 4.85, Table VII.  The provisions of 38 C.F.R. § 4.86(a),(b) do not apply in this regard as there is no exceptional pattern of hearing impairment.  

The Veteran testified at a videoconference hearing before the undersigned VLJ in March 2010.  During the hearing, the Veteran stated that he was not able to hear as much without his hearing aids as he previously was able to hear.  He also stated that he had difficulty understanding conversations or the ability to hear what is going on in his environment.  

The Veteran states that his hearing loss is worse than his rating reflects.  He complains of difficulty understanding conversations or the environment around him.  However, the courts have observed that rating criteria are employed through "mechanical application," as applied to clinical test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Stated another way, the determining factor in the evaluation of hearing impairment is not the veteran's subjective determination of hearing loss or the use of hearing aids; it is the audiological test results.  

In sum, the evidence is against an initial increased rating for bilateral hearing loss, prior to August 5, 2005.  

In reaching this conclusion, the Board has considered the provisions set forth in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the Court noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007).  Thus, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. 

No assertion has been made that the VA examination of record is defective or that it failed to address the functional effect the Veteran's hearing loss had on his life.  The Veteran only had one examination prior to August 5, 2005.  He was scheduled for examinations prior to that time for which he did not report.  The Veteran did not present any medical evidence himself prior to that time to show that he warranted an increased rating.   

Therefore, the functional effects of his hearing loss disability is adequately addressed by the record, is adequately addressed under Martinak, and is sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The criteria providing for higher ratings, has been explained thoroughly herein.   The current 10 percent rating prior to August 5, 2005 adequately describes the severity of the Veteran's symptoms for this disability during that portion of the appeals period.  Given that the applicable schedular criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization or interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22. at 111.   

 
ORDER

The issue of entitlement to an initial rating in excess of 10 percent is dismissed.

An initial increased rating in excess of 10 percent for bilateral hearing loss prior to August 5, 2005, is denied.  


REMAND

Further development is necessary in this case.  

The Veteran asserts that he warrants an initial increased rating in excess of 50 percent since August 5, 2005, as he believes his bilateral hearing loss is more severe than the rating reflects.  He also is claiming that a TDIU is warranted prior to August 5, 2005.  

The Veteran has undergone private audiology examinations in connection with this claim.  For instance, he had an audiogram performed by. T.W, Aud.D. in July 2011.  The report shows that the Veteran's bilateral hearing loss may have increased in severity.  However, VA has indicated in a June 2012 Supplemental Statement of the Case, that this audiogram could not be used for evaluation purposes.  It was stated that there was no indication that a performance intensity function was obtained with a starting presentation level of 40dB., which is required by VA, when speech recognition is 92 percent or less.  Dr. T.W. indicated in her report that she utilized the Maryland CNC Word list, which, along with a puretone audiometry test, are the requirements for evaluating hearing impairment.  See 38 C.F.R. § 4.85.  The RO/AMC has not explained the rationale, in concert with the regulations, as to why Dr. T.W.'s test results are not sufficient for evaluation purposes.  Any determination that the results are not able to be used, must be set forth in the VA Code and/or regulations.  

Additionally, the Veteran has not undergone a VA audiology examination since 2012.  Fulfillment of the statutory duty to assist includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1. 121, 124 (1991).  Additional VA audiology examination is needed in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO/AMC, to include the Veteran's private audiology examinations performed in July 2011 and July 2012.  

2.  The RO/AMC should schedule the Veteran for a VA audiology examination to determine the nature and severity of his bilateral hearing loss disability.  The claims 
folder must be made available to and reviewed by the examiner in connection with the examination.  All indicated studies deemed necessary should be conducted.  The examination report should include a detailed account of all symptomatology found to be present.  The examiner should consider all VA and private examinations performed since August 2005 that are in accordance with 38 C.F.R. § 4.85 (2013).  If the examinations performed during that period are not able to be used for evaluation purposes because they do not meet the regulations set forth, the examiner should clearly explain the reasoning for these findings and full rationale for the same should be provided.  

3.  Thereafter, the Veteran should be given the opportunity to supplement the record regarding any medical evidence which is deemed not adequate for rating purposes.  The RO/AMC should then readjudicate the initial rating and TDIU issues.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative, should be provided with an appropriate Supplemental Statement of the Case, and should be given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


